Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into by and
between VALASSIS DIRECT MAIL, INC., (“Seller”), a Delaware Corporation and SIRO
II, L.L.C., a Michigan Limited Liability Company (“Purchaser”) as follows:

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND CONDITIONS SET
FORTH HEREIN THE PARTIES AGREE AS FOLLOWS:

1. Property. Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, on the terms and subject to the conditions set forth in
this Agreement, those parcels of real estate commonly known as 1 Targeting
Centre, Windsor Connecticut, 06095, 10 Targeting Centre, Windsor Connecticut,
06095 and 235 Great Pond Drive, Windsor Connecticut, 06095, as further described
on Exhibit A, and which shall include, without limitation, all improvements
(including the two office buildings located at 1 Targeting Centre and 10
Targeting Centre (apprising approximately 97,256 square feet and 51,778 square
feet respectively according to municipal records), the physical fitness/day care
facility and light industrial / distribution building both located at 235 Great
Pond Drive (apprising approximately a total of 171,072 square feet of space,
these buildings shall be referenced in this Agreement as “1 Targeting Centre”,
“10 Targeting Centre”, and “235 Great Pond” and collectively the “Buildings”),
any and all easements, all available division rights, all zoning and land use
approvals, permits and/or licenses, and all appurtenances associated with or
related to said lands (each individually a “Parcel” and collectively, the
“Property”). The parties agree that if the Survey as defined herein creates a
legal description for any Parcel(s) that differs from the legal description for
that respective Parcel on Exhibit A, Seller shall, at the Closing, quit claim
any interest that Seller may have in the Survey description for said Parcel to
Purchaser. Seller agrees to cooperate with Purchaser, if Purchaser so desires,
in obtaining a parcel split of the 1 Targeting Centre Parcel with cross access
rights to the newly proposed parcels.

The purchase and sale shall also include, those items of personal property of
Seller related to the use and operation of 10 Targeting Centre as are listed in
Exhibit C, and further identified and agreed upon by the parties prior to
closing (collectively, “Seller’s Personal Property”). Seller agrees to transfer
title to the Seller’s Personal Property to Purchaser by a warranty bill of sale
(“Bill of Sale”) with regard to the Property identified by the parties as being
sold to Purchaser. Purchaser may, after the Effective Date of this Agreement,
obtain at Purchaser’s expense, a uniform Commercial Code search (“UCC Search”)
of Seller’s name related to the Seller’s Personal Property. The UCC Search shall
disclose no liens or encumbrances on Seller’s title to the Seller Personal
Property, other than those for which Seller shall obtain a release on or before
the Closing Date.

2. Purchase Price. The purchase price for the Property shall be Twenty-Nine
Million Two-Hundred and Thirty Eight Thousand Seven-Hundred and Sixty-Six
Dollars $29,238,766.00 (the “Purchase Price”). The Purchase Price, less the
Deposit defined below, and adjusted by other charges and credits as set forth
herein, shall be delivered at Closing in immediately available funds subject to
the terms and conditions of this Agreement. The Purchase Price shall be
reasonably allocated among the Parcels and Seller’s Personal Property as set
forth in a mutually acceptable structure (the “Allocation Schedule”) for the
Purchase prior to the Closing. In the event that the parties do not execute
amendment(s) and/or new agreement(s) identifying a mutually acceptable
Allocation Schedule for the Purchase Price prior to Closing, the Purchase shall
be consummated pursuant to the Baseline Transactions



--------------------------------------------------------------------------------

Structure. For the purposes of this Agreement, the Baseline Transactions
Structure shall mean: a) $12,100,000.00 for the 1 Targeting Centre Parcel; b)
$2,000,000.00 for the 10 Targeting Centre Parcel; (b) $15,128,766.00 for the 235
Great Pond Drive Parcel; and (c) approximately 10,000.00 dollars of the Purchase
Price shall be allocated to the Personal Property. Purchaser and Seller shall
sign and submit all necessary forms to report this transaction for federal and
state income tax purposes in accordance with the Allocation Schedule and shall
not take a position for tax purposes inconsistent therewith.

3. Building Leaseback to Seller. At closing, Seller and Purchaser shall execute
a lease for each Parcel (the “Lease Agreements”) including the buildings and
improvements generally located at 235 Great Pond, 10 Targeting Centre and 1
Targeting Centre (the “Leased Premises”) which shall commence on the date of
closing (the “Lease[s] Commencement Date”) based on the following terms and
conditions: (i) 235 Great Pond (both Industrial and Fitness/Daycare) for a
one-hundred and eighty three (183) month term based on the Rent Schedule
attached hereto as Exhibit B, which includes a three month period of abatement
beginning on the commencement date; (ii) 1 Targeting Centre for a one-hundred
and eighty three (183) month term based on the Rent Schedule attached hereto as
Exhibit B which includes a three month period of abatement beginning on the
commencement date; (iii) 10 Targeting Centre for a term through December 31,
2008 at $1.00 for rent during this term with Seller, as Tenant, responsible for
all triple net expenses (as defined herein) during this period; (iv) all rent
payments due under the Lease Agreements shall be paid in advance and on a
bi-annual basis; (v) the Lease Agreements shall be on an absolute triple net
basis with Seller paying for all operating and maintenance expenses (including
maintenance of the private road, a.k.a. Univac Road, with the maintenance costs
allocated between Seller and Purchaser on a two-third ( 2/ 3) versus one-third
( 1/3) basis respectively), taxes (including rental taxes), insurance, and
capital repairs and expenditures, in a lease-form generally similar, to the
extent applicable, to the Valassis/Siro lease agreement executed June 27, 1996,
for the building located in Livonia, Michigan; (vi) the Leased Premises shall be
delivered in their “as is, where is” condition without representation or
warranty as to their condition or fitness for any particular purpose from
Purchaser, (vii) the 235 Great Pond and 1 Targeting Centre Leases shall provide
for a total improvement allowance of two-million dollars
(2,000,000.00) allocated between the two buildings as detailed in the Leases;
(viii) the parties agree that Purchaser may, in its discretion, form a jointly
owned management entity to act as Landlord to Seller as to some or all of the
Leased Premises; and (ix) to the extent there is signage allowed by the local
municipality along Bloomfield Avenue with respect to 1 & 10 Targeting Centre,
Purchaser shall be entitled to a proportionate share of such signage for the 10
Targeting Centre building based upon building square footage. The parties agree
the Lease Agreements will be agreed upon during the Investigation Period.

4. Deposit. Purchaser shall deliver to the Title Company (defined below) the sum
of One-Hundred Thousand Dollars ($100,000.00 (the “Deposit”) within three
(3) days of the Effective Date of this Agreement. The Deposit will be deposited
in an interest bearing account in accordance with a mutually acceptable escrow
agreement, and all interest on the Deposit shall accrue to the party that
receives the Deposit pursuant to the terms of this Agreement. If the Purchase is
closed, the Deposit and any interest thereon shall be applied to the Purchase
Price at Closing.

5. Investigation Period. It is the parties’ intent to expedite Purchaser’s
investigation of the Property and to consummate the sale of the Property as soon
as commercially practicable. Purchaser may desire to close this transaction as
early as within 30 to 60 days from the Effective Date of this Agreement. The
foregoing notwithstanding, Purchaser and Seller agree that Purchaser shall have
an “Investigation Period” that will expire at 5:00 p.m. Eastern Standard Time on
the one-hundred and twentieth (120th) day after the Effective Date of this
Agreement. During the Investigation Period, Purchaser and/or its agents and
representatives, shall have the right to arrange financing on terms acceptable
to Purchaser and enter the Property and have the Property and improvements
located thereon inspected, surveyed, evaluated,



--------------------------------------------------------------------------------

analyzed, tested, appraised and/or assessed for any matter whatsoever, including
but not limited to, condition of improvements including structure, plumbing and
mechanical systems and the presence of wood destroying insects; Seller’s title
to the Property; the service agreements related to the Property; market value;
soil conditions; location of flood plains; presence of wetlands and necessary
mitigation, if any; storm water drainage systems; presence of environmental
contamination; health and safety conditions; access to utilities; access to
public roads; signage; zoning; compliance with laws, codes and ordinances and
any other matter desired by Purchaser.

Seller has delivered or will immediately deliver to Purchaser upon full
execution of this Agreement: (i) all surveys, title policies, drawings, site
plans, topography plans and any other drawings or plans related to the Property
or any portion thereof; (ii) copies of all engineering reports, maintenance
logs, repair and improvement records, soil studies, drainage studies,
environmental assessments or reports, and wetland and floodplain studies
relating to the Property, any portion of the Property or any of the Buildings;
(iii) copies of all service agreements currently in place with regard to the
Property, any portion of the Property or any of the Buildings, if any;
(iv) copies of all development, site plan and zoning approvals related to the
Property or any portion thereof; (v) a list of known, budgeted, or necessary
capital repairs or replacements with respect to the 10 Targeting Centre Parcel;
and (vi) copies of all appraisals, operating reports and other financial reports
relating to the Property or any portion thereof. The foregoing (i) through
(vi) are collectively referred to as the “Property Reports”. Seller agrees to
cooperate with Purchaser to have the Property Reports updated, renewed, or
certified to Purchaser, at Purchaser’s cost, if so desired by Purchaser.
Additionally, in the event that any of the Property Reports are available in
electronic format, Seller agrees to provide or assist Purchaser in obtaining any
of these reports in electronic format. In the event Seller has not yet delivered
all of the Property Reports to Purchaser, it agrees to do so within five
business days after the Effective Date of this Agreement.

The parties agree that Pinnacle Title Agency, LLC (George Amar) shall serve as
the title insurance agent (the “Title Company”) for the transaction and that
Purchaser and the Title Company shall have the right to select the underwriter
for the transaction among First American Title Insurance Company, Chicago Title
Insurance Company or LandAmerica Title Insurance Company. Purchaser will order a
commitment for an owner’s policy of title insurance with such endorsements
desired by Purchaser (the “Owner’s Title Policy”) covering each Parcel
(collectively, the “Commitment”) from the Title Company. The Commitment shall
include all of the instruments referenced as exceptions to the Owner’s Title
Policy (“Underlying Documents”). Purchaser will also order a current survey of
each Parcel in form suitable to Purchaser and Title Company (collectively, the
“Survey”). Purchaser and Seller shall work together in good faith during the
Investigation Period to establish the final form, requirements, exceptions,
certifications and disclosures in the Owner’s Title Policy and the Survey. Prior
to the expiration of the Investigation Period, the parties shall execute a
Memorandum that references the approved forms of the Owner’s Title Policy (which
may contain a reference to a revision to the Commitment) and Survey. At Closing,
Seller shall be obligated to deliver a Survey and Owner’s Title Policy for each
Parcel (in the amount of the portion of the Purchase Price allocated to the
respective Parcel, including the Tenant Improvement amount allocated thereto) to
Purchaser in accordance with the terms and requirements set forth in such
Memorandum or as provided in documents referenced therein (ie a marked-up
Commitment or Survey). In the event Seller fails or is unable to deliver such
Owner’s Title Policy and/or Survey, Purchaser may declare a default under this
Agreement and exercise its rights under Section 16.B. hereof or waive such
matter and proceed to Closing.

Purchaser agrees to pay all costs and expenses associated with the Purchaser’s
inspections conducted pursuant to this Section, including title search and title
policy charges and Purchaser further agrees to repair and restore any damage to
the Property and/or to any portions thereof resulting from or arising out of the
Purchaser’s investigations, and to indemnify and hold Seller harmless from all
claims,



--------------------------------------------------------------------------------

demands and damage resulting from Purchaser’s investigations. Prior to any entry
on the Property, Purchaser shall provide Seller with evidence of at least $1
million insurance coverage, covering Purchaser’s obligations herein described.
Purchaser and Seller agree to work together in good faith to determine the
timing of Purchaser’s inspections at the Property.

6. Right to Terminate; Refundability of Deposit. At any time prior to Closing,
Purchaser shall have the right to terminate this Agreement for any reason, as
determined in Purchaser’s sole discretion, by delivery of written notice of
termination to Seller and the Title Company (“Termination Notice”). In the event
Purchaser terminates this Agreement pursuant to its rights under this Section,
and the Termination Notice is delivered on or before the expiration of the
Investigation Period, or, in the event the Termination Notice is delivered after
the expiration of the Investigation Period, but pursuant to a termination right
contained herein, including as a result of an uncured title objection pursuant
to Section 5 above, a breach of Seller’s representations and warranties pursuant
to Section 11 below, a condemnation or casualty to the Property pursuant to
Section 15 below, a material change in the condition of the Property pursuant to
Section 14 below, or as a result of Seller’s material breach of this Agreement,
then the full amount of the Deposit shall be immediately refunded to Purchaser.
In the event Purchaser terminates this Agreement pursuant to its rights under
this Section, and the Termination Notice is delivered after the expiration of
the Investigation Period and such termination is not pursuant to a termination
right contained herein, then the full amount of the Deposit shall be immediately
released to Seller.

7. Closing. The sale shall be closed (the “Closing”) upon the earlier of (i) Ten
(10) business days after Purchaser notifies Seller of its desire to immediately
proceed to Closing or (ii) ten (10) days from the expiration of the
Investigation Period (the “Closing Date”). The parties agree that the Closing
Date may be extended for a period of ten (10) days upon written request by
either party that such party, despite its commercially reasonable efforts, is
unable to make its closing deliveries by the Closing Date. The parties further
agree and acknowledge that, to the extent appropriate, there may be a separate
Closing for each Parcel. Such Closings shall take place simultaneously and the
parties will work together in good faith and execute such documents as are
necessary to carry out the intent of this Agreement.

8. Seller’s Closing Deliveries. At the Closing, Seller shall execute and deliver
to Title Company for delivery to Purchaser, the following items for each Parcel,
which shall be in a form and substance satisfactory to Purchaser:

A. A Special Warranty Deed in a form acceptable to Purchaser conveying to
Purchaser title to the Parcel to which the Warranty Deed relates executed and
acknowledged by Seller in recordable form.

B. An affidavit of ownership as required by the Title Company in order to induce
the title company to omit the standard exceptions from its policy of owner’s
title insurance;

C. A certificate in such form as may be required by the Internal Revenue Service
pursuant to Section 1445 of the Internal Revenue Code of 1986, as amended, or
the regulations issued pursuant thereto, certifying as to the non-foreign status
of a transferor;

D. A Certificate certifying that Seller’s representations and warranties are
true and correct;

E. Executed Lease Agreements described in Paragraph three.



--------------------------------------------------------------------------------

F. A bill of sale for Seller’s Personal Property.

G. Evidence of termination of contracts affecting the Property which Seller and
Purchaser have mutually agreed to terminate.

H. Such other documents, including a signed Closing Statement as are necessary
and appropriate for the consummation of this transaction by Seller.

9. Purchaser’s Closing Deliveries. At Closing, Purchaser shall deliver to the
Title Company for disbursement to Seller, the Purchase Price adjusted by the
Deposit and other credits and debits as set forth on the Closing Statement(s) to
be prepared by Title Company, resolutions authorizing the purchase and leasing
of the Property, a Certificate certifying that all of Purchaser’s
representations and warranties are true and correct, and such other documents,
including a signed Closing Statement(s), as are necessary and appropriate for
the consummation of this transaction by Purchaser.

10. Closing Costs and Prorations. Seller shall be responsible for the following
costs relating to each Closing: (i) all transfer taxes, documentary stamp taxes
or other conveyance taxes of any kind assessed in connection with the Closing,
(ii) one half ( 1/2) of Title Company’s closing fee in connection with the
Closing, and (iii) the Seller will also pay such other costs and expenses that
are customarily paid by Seller in the market in which the Parcel is located.
Purchaser shall be responsible for the following costs relating to each Closing:
(i) all recording costs for recordation of the deed, (ii) the cost of any
endorsements required to be issued by Purchaser with the Title Policy; (iii) one
half ( 1/2) of Title Company’s closing fee in connection with the Closing;
(iv) the title insurance premium; and (v) all costs and expenses associated with
the Purchaser’s inspections conducted pursuant to this Agreement. The amount of
the Deposit and all interest shall be credited against the Purchase Price.
Purchaser shall allocate the Deposit among the Parcels in its discretion, which
allocation shall be included in the Allocation Schedule described in Section 2
above. Seller shall be responsible for and pay all past due taxes at or prior to
Closing and for all future taxes and assessments coming due under the Lease
Agreements during the Lease term that are applicable to the Leased Premises. All
bills for utility service or other expenses associated with the Property that
are Seller’s responsibility shall be paid prior to Closing and Seller shall,
pursuant to the Lease Agreements continue to pay those utilities for the Leased
Premises. To the extent appropriate for the adjustment of the foregoing amounts
to achieve the requirements of this Section, the terms of this Section shall
survive Closing.

11. Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser, which representations and warranties shall survive
Closing, that as to each Parcel as of the date hereof, and on the date of
Closing that:

A. Seller has the right, power and authority to enter into this Agreement and to
sell the Property in accordance with the terms hereof. Seller has the right,
power, and authority to enter into all of the agreements, assignments, and other
documents contemplated by this Agreement. The individuals signing this Agreement
and all other documents executed or to be executed pursuant hereto on behalf of
Seller are and shall be duly authorized to sign the same on Seller’s behalf and
to bind Seller thereto.

B. To the best of Seller’s knowledge and belief, Seller has received no notice
and has no knowledge of any pending, or threatened taking or condemnation of the
Property or any portion thereof.



--------------------------------------------------------------------------------

C. There are no leases, licenses, subleases, agreements, rights of first
refusal, rights of first offer, options or other instruments or agreements in
effect with respect to the Property or any portion thereof to which Seller is a
party.

D. With the exception of any disclosed service agreements, there are no
agreements, obligations, or other rights of third parties against the Property
or any portion thereof.

E. To the best of Seller’s knowledge and belief, there are no persons or
entities claiming a right to possession of the Property or any portion thereof
other than Seller.

F. To the best of Seller’s knowledge and belief, the Seller has good and
marketable fee simple title to the Property, free and clear of any and all liens
and other encumbrances other than any exceptions to title approved by Purchaser
in its sole discretion.

G. The execution and delivery of, and the performance of all obligations under
this Agreement by Seller do not and will not require any consent or approval of
any person or entity, and do not and will not result in a breach of any
agreement or instrument to which Seller is a party.

H. Within the past twenty-four months, to the best of Seller’s knowledge and
belief, with the exception of the environmental issues with respect to the 235
Great Pond Drive Parcel, it has not received any written notice of, existing
violations on the Property or any portion thereof of any zoning, building, fire,
health, pollution, environmental protection, hazardous or toxic substance or
waste disposal law or ordinance.

I. To the best of Seller’s knowledge and belief, there is no litigation,
proceeding or investigation pending or, to Seller’s knowledge, threatened
against or involving Seller, Property or any portion of the Property, and Seller
does not know or have reason to know of any grounds for any such litigation,
proceeding or investigation, which could have an adverse impact on Purchaser,
the Seller or the Seller’s title to or use of the Property or any portion
thereof, either before or after Closing.

J. To the best of Seller’s knowledge and belief, there are no current zoning,
use, or code violations with respect to the 1 and 10 Targeting Centre Parcel.

K. To the best of Seller’s knowledge and belief, with the exception of the
Property Reports that have been delivered to Purchaser, there are no reports,
studies, appraisals, engineering reports, correspondence, agreements with
governmental authorities, wetland studies or reports, flood plain studies,
service agreements, or reports and/or other written information related to the
Property or any portion thereof of which Seller is aware or that are in Seller’s
possession or control. To the best of Seller’s knowledge, the Property Reports
are accurate and correct in all material respects.

All references in this Agreement to Seller’s “knowledge and belief” or words of
similar import, are limited to the current, actual knowledge of Kristine Roland,
the Seller’s property manager and Bill Blackmer, the Seller’s Senior Vice
President of Strategic Sourcing. Seller represents and warrants that Kristine
Roland and Bill Blackmer are the persons responsible for keeping and maintaining
all property records, and both persons have knowledge of the Property and have
made due inquiry and review of all of the Property Reports.

Notwithstanding the foregoing provisions of this Paragraph 11, if during the
course of the Investigation Period, Purchaser’s representatives Rich MacDonald
(Chief Operating Officer) James Pollock (Corporate Counsel), Andy Wenzel
(Director of Development) or Ron Ludwa (Director of



--------------------------------------------------------------------------------

Facilities) obtain information from any reports, documents, test results or
other written materials or other information provided to Purchaser by
Purchaser’s consultants, by Seller or any other party, that contain information
that contradict Seller’s representations or warranties contained in Section 11
B, E, F, H, I, J and K and if Purchaser thereafter consummates the Closing,
Purchaser shall be deemed to have accepted such variant facts and circumstances
and Seller’s representations and warranties shall be deemed excised, or
modified, to comport with such variant facts and circumstances.

In addition to the Indemnification remedies set forth herein, if prior to the
Closing, Purchaser shall discover that any of Seller’s representations and
warranties are incorrect such as to have a material effect on value of the
Property, Purchaser, at its option, shall have the right to terminate this
Agreement by giving written notice to Seller with no liability on its part and
recover from Seller all reasonable costs and expenses necessarily incurred and
actually paid by Purchaser as a result of Seller’s breach of such
representations and warranties and shall receive from Seller a refund of the
Deposit.

12. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller, which representations and warranties shall survive Closing,
that as of the date hereof, and on the date of Closing:

A. Purchaser has the full power and authority to execute, deliver and perform
this Agreement and all of Purchaser’s obligations under this Agreement; and

B. The individuals signing this Agreement and all other documents executed or to
be executed pursuant hereto on behalf of Purchaser are and shall be duly
authorized to sign the same on Purchaser’s behalf and to bind Purchaser thereto.

13. Environmental Matters

A. Definitions

1. “Environmental Laws” means all federal, state and local statutes,
regulations, ordinances, rules, regulations and policies, all court orders and
decrees and arbitration awards, and the common law, which pertain to protection
of the environment, environmental matters or contamination of any type
whatsoever. Environmental Laws are all laws relating to: manufacture,
processing, use, distribution, treatment, storage, disposal, generation or
transportation of Hazardous Materials; air, surface or ground water or noise
pollution; Releases; protection of wildlife, endangered species, wetlands or
natural resources; Containers; health and safety of employees and other persons;
and notification requirements relating to the foregoing; including, without
limiting the generality of the foregoing, any of the following: the Clean Air
Act, 42 U.S.C. 7401 et seq.; Clean Water Act, 33 U.S.C. 1251 et seq.; the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
9601 et seq. (“CERCLA”); the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (“RCRA”); and the
Connecticut General Statutes; as any of them may be or have been amended from
time to time, together with all regulations promulgated thereunder. In the event
any Environmental Law is amended to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment.

2. “Hazardous Materials” means:

a. pollutants, contaminants, pesticides, radioactive substances, solid wastes or
hazardous or extremely hazardous, special, dangerous or toxic wastes,
substances,



--------------------------------------------------------------------------------

chemicals or materials within the meaning of any Environmental Law, including
without limitation any (A) “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et.
seq., as amended and reauthorized (“CERCLA”), and (B) any “hazardous waste” as
defined in the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C., Sec.
6902 et. seq. and all amendments thereto and reauthorizations thereof;

b. even if not prohibited, limited or regulated by Environmental Laws, all
pollutants, contaminants, hazardous, dangerous or toxic chemical materials,
wastes or any other substances, including without limitation, any industrial
process or pollution control waste (whether or not hazardous within the meaning
of RCRA) which could pose a hazard to the environment or the health and safety
of any person, or impair the use or value of any portion of the Property; and

c. solid waste (as defined in Section 1004 of RCRA or Title 22a); oil or
petroleum products, chemical liquids or solid, liquid, or gaseous products (as
those terms are used in Title 22a); asbestos; polychlorinated biphenyls
(“PCBs”); explosives; radioactive materials; or any other substance determined
by any agency with jurisdiction to pose a present or potential hazard to human
health or environment.

B. “Release” means (i) any spill, discharge, leak, emission, escape, injection,
dumping, or other release or threatened release of any Hazardous Materials into
the environment, whether or not notification or reporting to any governmental
agency was or is, required, including without limitation any Release which is
subject to CERCLA, or (ii) a “spill” as defined in Section 22a-452c of the
Connecticut General Statutes. In the event of any conflict in meanings “Release”
shall be given its broadest meaning.

C. “Environmental Conditions” shall mean those Releases of Hazardous Materials
at, upon, under or emanating from the Premises.

D. “Remedial Actions” shall mean and refer to those investigations, assessments,
evaluations, monitoring, removal, remediation and related activities currently
being conducted and to be conducted in connection with the Environmental
Conditions in order to achieve compliance with the applicable provisions of
Connecticut General Statutes § 22a-134 et seq. (the “Transfer Act”) and
Connecticut General Statutes § 22a-l33k and the Remediation Standard
Regulations, (the “RSRs”), including any post-closing remedial actions necessary
to achieve compliance with the provisions of the Transfer Act.

E. Environmental Representations

1. Purchaser hereby acknowledges that the Seller has made no representation or
warranty, express or implied, with respect to the environmental conditions at
the Property.

2. Purchaser agrees and represents to the Seller that they have the opportunity
to fully examine and inspect the Premises and improvements thereon with all due
diligence.



--------------------------------------------------------------------------------

3. Seller represents that it provided Purchaser with the environmental reports
in its possession describing the Existing Environmental Conditions at the
Property, including, specifically the following:

a. Transfer Act filing for 235 Great Pond Drive, Windsor, Connecticut dated
March 12, 2007 with attached Transfer of Establishment – Form III, environmental
condition Assessment Form, and “Report on ASTM Phase I Environmental Site
Assessment and Limited Environmental Testing, Proposed Advo Industrial Facility,
Bloomfield, Windsor, Connecticut” dated June 2003.

b. “Phase I Environmental Site Assessment for Property Located at 1 and 10
Univac Lane, Windsor, Connecticut,” dated January 1995.

4. Purchaser acknowledges that it has received the environmental reports
describing the Environmental Condition of the Property.

5. Seller makes no representation or warranty with respect to the accuracy or
completeness of any information or materials furnished to or obtained by
Purchaser in connection with this Agreement or the Property, except that Seller
represents that, to the best of its knowledge, the environmental reports
describe and summarize the Existing Environmental Condition of the Property and
Seller does not have actual knowledge of environmental conditions, other than
the Existing Environmental Conditions, which may adversely affect the Property.
Purchaser acknowledges and agrees that any information provided or made
available by Seller to Purchaser is provided “as is” as a convenience only, and
that any reliance on or use of such information shall be at the sole risk of
Purchaser.

6. Seller acknowledges, and Purchaser is aware that 235 Great Pond meets the
definition of an “establishment” under the Connecticut Property Transfer Act
(“Transfer Act”). Connecticut General Statutes § 22a-134 et seq. and that the
sale of the Premises will constitute a “transfer of an establishment” under the
Transfer Act, triggering an obligation to file certain Transfer Act forms with
the Connecticut Department of Environmental Protection (“DEP”).

7. Purchaser agrees to purchase the Property “AS-IS” with regard to
Environmental Conditions, except as otherwise provided herein and subject to
Seller’s undertaking of environmental remediation required under this Agreement
(and applicable laws) and the Lease Agreements.

F. Parties’ Obligations and Indemnification

1. Remediation Obligation. With regard to 235 Great Pond, Seller agrees to
(i) prepare all appropriate Transfer Act forms, including an Environmental
Condition Assessment Form; (ii) pay the Transfer Act filing fee of $3,000
(iii) implement and complete the Remedial Actions necessary to address
Environmental Conditions; (iv) sign a Transfer Act Form III or Form IV as the
“certifying party” as defined by the Transfer Act and shall assume all
responsibilities for complying with the Transfer Act, including paying any fees
required (and to the extent applicable) at the conclusion of any required
remediation of the Existing Environmental Conditions; and (v) prepare the
documents and pay the fees and related costs associated with the preparation and
implementation of any Environmental Land Use Restrictions, as defined in the
RSRs, necessary to address the Existing Environmental Condition. Seller’s
obligations to



--------------------------------------------------------------------------------

complete the Remedial Actions of the Existing Environmental Conditions hereunder
shall be satisfied upon either (i) the filing of a Licensed Environmental
Professional’s “verification”, as defined in the Transfer Act, and as authorized
by the DEP or (ii) a written approval of the Remedial Actions from the DEP, if
DEP retains oversight of the Remedial Actions. Exclusive of any and all
remediation costs and obligations of Seller as the “certifying party”, as
detailed above.

With regard to 1 Targeting Centre and 10 Targeting Centre, Purchaser shall be
responsible for the costs of preparing Phase I or Phase II environmental site
assessments. Seller, along with Purchaser shall, during the Investigation Period
defined in Section 5 of this Agreement, consult with its environmental
professional to determine whether said Parcels are “establishments” as defined
in the Transfer Act. In making such determination, the parties shall be entitled
to rely on the Phase I and Phase II environmental site assessments performed by
the Purchaser. Seller shall inform Purchaser of its determination as soon as
commercially practicable. In the event that the Parcels are “establishments,”
Seller and Purchaser shall have the same Remediation Obligations for 1 Targeting
Centre and 10 Targeting Centre as for 235 Great Pond, as described herein.

Seller and Purchaser further acknowledge and agree that Seller’s obligations
under the Transfer Act as the “certifying party” for the 235 Great Pond Parcel,
as well as the 1 Target Centre and 10 Targeting Centre Parcels, to the extent
they are deemed “establishments” shall remain for the Term of the Lease
Agreement (and for any further period required to complete remediation on the
Property) as they are defined in Section Three (3) above and thereafter, upon
the Expiration Date of the Term of the Lease, Purchaser shall become responsible
for fulfilling any obligations that the Seller may have as the “certifying
party”, except to the extent such ongoing remediation obligations existing at
the end of the Lease term are caused by Tenant’s use of the Property.

2. Access. Seller agrees to agree to provide Purchaser, Purchaser’s
environmental consultants, agents, representatives or contractors with
unfettered access to the Property to allow Purchaser to fulfill its obligations
to complete the Remedial Actions. Such access will allow Seller to collect soil
and groundwater samples, undertake investigations, install or repair monitoring
wells, perform surveys and complete any and all activities related to the
Remedial Actions. Purchaser agrees that Purchaser shall exercise reasonable
efforts to coordinate the Remedial Actions with Seller to avoid unreasonable
interference with Seller’s use of the Property as a Tenant.

G. Environmental Land Use Restriction

1. Purchaser agrees that the Seller may utilize Environmental Land Use
Restrictions (“ELURs”) on the Property either pre- or post-closing. The
following ELURs may be implemented in accordance with the RSRs:

a. That the use of the areas of the Property which are or may in the future be
impacted by the Environmental Conditions shall be restricted to industrial or
commercial activity.

b. That the groundwater at and under the Property may not be utilized for
drinking water purposes, and excluding irrigation purposes, for any other
purposes which could expose persons to the risk of exposure to contaminants.



--------------------------------------------------------------------------------

c. That the specified soils and subsurface strata shall not be disturbed unless
(i) the DEP is notified in advance and gives its approval for such disturbance
and (ii) appropriate health and safety measures are implemented for the
protection of workers and any other persons who may be subject to exposure in
the event of such authorized disturbance.

d. If Seller elects to utilize one or more of the ELURs specified above after
the closing, Purchaser covenants and agrees to duly execute one or more
Declarations of Environmental Land Use Restriction and Grant of Easement in such
form, and together with such other documentation, as shall then be required
under Connecticut General Statutes Section 22a-133o (b) and Regulations of
Connecticut State Agencies Section 22a-l33q-l(h), or may hereafter or other
applicable law and regulation and/or policy, practice, procedure or guidance
adopted by DEP and/or any other governmental authority having jurisdiction so as
to impose, evidence and effect the ELUR(s), provided that Seller shall bear the
sole costs of preparing, processing and recording any such document(s).
Purchaser agrees not to unreasonably refuse or fail to execute and deliver the
said documents imposing, evidencing and affecting the proposed ELUR.

e. Any future ELURs that Seller seek to have implemented in accordance with the
RSRs shall require Purchaser’s written consent, which shall not be unreasonably
withheld.

H. All ELURs proposed for the Property shall be no greater in scope than
required to comply with the RSRs and any other applicable requirements of the
Transfer Act.

I. In addition to the foregoing, Purchaser covenants and agrees, on behalf of
itself and its successors and assigns, including its successors in title, that
it will:

1. Require that any party which places a lien or other encumbrance on the
Property with Purchaser’s consent or acquiescence, including, without
limitation, any mortgage lender, to include a provision in the document creating
or evidencing the lien or other encumbrance which explicitly subjects and
subordinates the lien or other encumbrance to any ELUR contained in Section
l3(G)(a-c, e), which may be imposed on the Property.

2. Include in every lease, license or other agreement for the use and occupancy
of the Property (a “lease”) a specific agreement by the lessee that the lease
shall be subject and subordinate to, and that the lessee shall duly comply with,
the terms of any ELUR contained in Section l3(G)(a-c, e), which may be imposed
on the Property pursuant to the provisions of this Section.

3. Require the lienor, the holder of the encumbrance or the lessee, as the case
may be, also to agree in writing to execute documents confirming the subjection
and subordination of the lien, other encumbrance or lease, as appropriate, to
the terms of such ELURS, in such form as may be required by applicable law and
regulation and/or policy, practice, procedure or guidance adopted by DEP and/or
any other governmental authority having jurisdiction.

4. Purchaser and Seller agree that proper due notice of Sections l3.G., l3.H.
and 13.I. shall be recorded as part of or along with the Deed with the Town of
Windsor and/or Bloomfield Land Records so as to put all parties who may be
subject to or otherwise affected by Section 13.G., 13.H. and 13.I., including,
without limitation, all successors in title to the Property, on notice of the
provisions hereof.



--------------------------------------------------------------------------------

14. Indemnification.

A. Seller agrees to indemnify and hold Purchaser harmless from and against any
and all liabilities, claims, demands, and expenses, of any kind or nature,
including but not limited to, all expenses related thereto, including, without
limitation, court costs and attorney’s fees for matters arising from or related
to the inaccuracy or breach of any of Seller’s representations and warranties,
and any matter arising from Seller’s period of ownership including without
limitation any and all damages that has or may arise from any matter relating to
the environmental condition of the Property or any portion thereof.

B. Purchaser agrees to indemnify and hold Seller harmless from and against any
and all liabilities, claims, demands, and expenses, of any kind or nature,
including but not limited to, all expenses related thereto, including, without
limitation, court costs and attorney’s fees for matters arising from or related
to the inaccuracy or breach of any of Purchaser’s representations and
warranties.

C. In the event either party hereto receives notice of a claim or demand for
which the other party may be entitled to indemnification pursuant to this
Section, such party shall promptly give notice thereof to the other party. The
indemnifying party shall immediately take such measures as may be reasonably
required to properly and effectively defend such claim, and may defend same with
counsel of its own choosing and approved by the other party (which approval
shall not be unreasonably withheld or delayed). In the event the indemnifying
party refuses to defend such claim or fails to properly and effectively defend
such claim, then the other party may defend such claim with counsel of its own
choosing at the expense of the indemnifying party. In such event, the
indemnified party may settle such claim without the consent of the indemnifying
party. It is expressly stipulated, covenanted, and agreed that the provisions of
this Section shall survive the Closing.

15. Use of the Property. Seller warrants and covenants that it shall not,
without Purchaser’s written consent, (i) grant, convey or enter, any easement,
lease, license or other legal or beneficial interest in or to the Property or
any portion thereof, (ii) enter into any contract, service contract (with
respect to the 10 Targeting Centre only), option agreement to transfer, convey
or encumber the Property or any portion thereof, or (iii) materially change the
physical condition of the Property or any portion thereof or, except as
otherwise provided herein, allow a material change in the physical condition of
the Property or any portion thereof to occur. Seller further warrants that, upon
receipt of any knowledge or notice of any threatened or pending
(i) condemnation, (ii) action in lieu of condemnation, (iii) zoning change,
(iv) assessment, (v) lien, (vi) claim, (vii) encumbrance, or (viii) similar
matter that may affect the Property or any portion thereof, its operation or
development, Seller shall promptly notify Purchaser in writing thereof. If prior
to the Closing, Purchaser shall discover that any of Seller’s representations
and warranties contained herein are incorrect, or that Seller has breached its
covenants hereunder such as to materially affect the value of the Property,
Purchaser, at its option, shall have the right to terminate this Agreement by
giving written notice to Seller with no liability on its part and recover from
Seller all reasonable costs and expenses necessarily incurred and actually paid
by Purchaser as a result of Seller’s breach of such representations, warranties
or covenants and shall receive from Seller a refund of the Deposit.

16. Condemnation; Casualty. Purchaser and Seller shall each have the right to
terminate this Agreement if any material part of the Property is destroyed
without fault of Purchaser or any part of the Property is taken or is threatened
to be taken by eminent domain. Purchaser shall give written notice of



--------------------------------------------------------------------------------

Purchaser’s election to terminate this Agreement within ten (10) business days
after Purchaser receives written notice from Seller of any such damage or
threatened condemnation. In the event of such a termination by Purchaser, Title
Company or Seller shall immediately refund to Purchaser the Deposit and the
rights and obligations of the parties hereunder shall terminate.

17. Default and Remedies.

A. Purchaser’s Default; Seller’s Remedy. If the Purchaser fails to deliver the
Termination Notice prior to the expiration of the Investigation Period or
pursuant to another right to terminate this Agreement and fails to close on the
purchase of the Property, due to Purchaser’s material default under the
Agreement, and provided that the Seller is not otherwise in material default of
this Agreement, then Seller shall be entitled, to the full amount of the
Deposit, as liquidated damages, as Seller’s sole and exclusive remedy, and upon
payment to Seller of such amount, this Agreement and all rights and obligations
of the parties shall terminate. The parties agree that it would be impracticable
and extremely difficult to ascertain the actual damages suffered by Seller as a
result of Purchaser’s failure to complete the purchase of the Property and that
under the circumstances existing as of the date of this Agreement, the
liquidated damages provided for in this Section represents a reasonable estimate
of the damages which Seller will incur as a result of such failure. The parties
acknowledge that the payment of such liquidated damages is not intended as a
forfeiture or penalty but is intended to constitute liquidated damages to
Seller.

B. Seller’s Default; Purchaser’s Remedies. In the event Seller fails to timely
perform any material act, or provide any material document or information
required to be provided by Seller, or in the event any Representation and
Warranty made by Seller pursuant to this Agreement is untrue when made, then
Purchaser shall be entitled to either (i) terminate this Agreement and receive a
refund of the Deposit and recover its out-of-pocket costs during the
Investigation Period up to $50,000.00; or (ii) seek specific performance of this
Agreement.

18. Attorneys’ Fees. The prevailing party in any legal proceeding brought under
or with relation to this Agreement or transaction shall be entitled to recover
court costs, reasonable attorneys’ fees, and all other litigation expenses from
the non-prevailing party.

19. Sale and Assignment of Agreement. Purchaser may assign all or a portion of
its rights and obligations under this Agreement to any person, persons, entity
or entities upon terms and conditions determined by Purchaser in its sole
discretion, provided the members of SIRO Management LLC or affiliates thereof is
a principal of such assignee. Such assignment(s) may be as to the entire
Property, individual Parcels, subdivided portions of Parcels and/or undivided
tenancy in common interests in any of the foregoing. The parties agree that, to
the extent reasonable and appropriate, separate purchase and sale agreements
which shall in the aggregate provide the same financial benefit to Seller as
this Agreement may be entered to supersede and replace, in whole or in part,
this Agreement in the event Purchaser exercises its rights hereunder; provided
however, that any such new agreements will contain substantially the same
material terms and conditions, be cross defaulted, and will provide for a
simultaneous closing on all agreements relating to the Property. Upon delivery
of written notice to Seller and Title Company together with a copy of such
assignment(s), Purchaser shall be forever released and discharged from any and
all obligations under this Agreement, to the extent assigned, and Purchaser’s
assignee shall be entitled and subject to all rights and obligations set forth
in this Agreement, to the extent assigned.

20. Exchange. Either party shall have the right, at its option, to consummate
the transactions contemplated in this Agreement pursuant to a transaction that
is structured to qualify as a like-kind exchange of property within the meaning
of §1031 of the Internal Revenue Code of 1986, as



--------------------------------------------------------------------------------

amended, including what is known as a “reverse” like kind exchange. The parties
agree to cooperate with one another in effecting a qualifying like-kind exchange
through a trust or other means as determined by the party that requests that the
transaction be effected through a qualifying like-kind exchange; provided,
however, that the party desiring such treatment, shall bear all additional
transaction costs and all reasonable costs and expenses incurred by the other
party that are attributable to the closing of a qualifying exchange.

21. Marketing for Sale. Upon execution of this Agreement, Seller shall
discontinue all marketing of the Property for sale. Seller further agrees that
Seller shall not engage in any negotiations related to any other offers or
back-up offers to purchase the Property or any portion thereof. Under no
circumstances shall Seller accept any back-up offers related to the Property or
any portion thereof. Seller acknowledges that Purchaser intends to market and
promote the lease or sale or use of the 10 Targeting Centre building the period
that precedes Closing of this Agreement. Seller agrees to accommodate such
marketing and promotion of the Property by Purchaser and shall reasonably
cooperate with Purchaser’s showings and reasonable requests related to the
Property.

22. Further Assurances. The parties each agree to execute, acknowledge, deliver
and do all such further acts, instruments and assurances, and to take all such
further action before or after the closing as shall be necessary or desirable to
fully early out this Agreement and to fully consummate and effect the
transactions, rights and obligations set forth herein and contemplated hereby,
including entering separate purchase and sale agreements as contemplated in
Section 18 above. Such assurances shall also include working together in good
faith and cooperating, both prior to and after closing, with regard to achieving
the prorations contemplated hereby. This provision shall survive closing.

23. Miscellaneous.

A. TIME IS OF THE ESSENCE OF THIS AGREEMENT.

B. This Agreement shall be governed by and construed under the laws of the state
in which the Property is located. Venue for all legal actions shall be in the
Federal Courts within Kalamazoo County, Michigan.

C. This Agreement may be executed in several counterparts (with facsimile
signatures having the same force and effect as originals), each of which shall
be deemed an original and all of which counterparts together shall constitute
one and the same instrument.

D. The parties agree that neither shall be responsible for payment of any
brokers’ commissions or any other fees to any agent of the other party as a
result of entering this Agreement and each party shall indemnify and defend the
other party against such liability.

E. Should any provision of this Agreement require judicial interpretation, it is
agreed that the court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against one
party by reason of the rule of construction that a document is to be construed
more strictly against the party who itself or through its agent prepared the
same, it being agreed that the agents of all parties have participated in the
preparation hereof.

F. This Agreement supersedes all prior discussions and agreements between Seller
and Purchaser with respect to the conveyance of the Property and all other
matters contained herein and constitutes the sole and entire agreement between
Seller and Purchaser with respect thereto. This Agreement may not be modified or
amended unless such amendment is set forth in writing and signed by both Seller
and Purchaser.



--------------------------------------------------------------------------------

G. All notices, payments, demands or requests required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed to have been
properly given or served and shall be effective upon personal delivery, or upon
the second (2nd) business day after being deposited in the United States mail,
postpaid and registered or certified with return receipt requested; or when sent
by private courier service for same-day delivery or one day after being sent by
private courier service for next-day/overnight delivery. The time period in
which a response to any notice, demand, or request must be given shall commence
on the date of receipt by the addressee thereof. Rejection or other refusal to
accept delivery or inability to deliver because of changed address, of which no
notice has been given, shall constitute receipt of the notice, demand, or
request sent. Any such notice, demand, or request shall be sent to the
respective addresses set forth below:

 

To Seller:    VALASSIS DIRECT MAIL, INC.    Ann: David J. Hennessey, Esq.    1
Targeting Center    Windsor, CT 06095    Tel: 860-285-6127    Fax: (860)
285-6230    djhennes@valassis.com To Purchaser:    Rich MacDonald    As Agent
for Purchaser    750 Trade Centre Way, Suite 100    Kalamazoo, Ml 49002    (269)
342-8600    Fax: (269) 342-1949    richm@hinmancompany.com    and    W. Sidney
Smith    108 South University, Suite Six    Mt. Pleasant, Ml 48858    (989)
773-6988    Fax: (989)773-3856    wsidneysmith@msn.com    and    Stacia Feinberg
   108 S. University, Suite Six    Mt. Pleasant, MI 48858    (312)498-4322   
fax: (989)773-3856    Stacia@originre.com



--------------------------------------------------------------------------------

H. This Agreement shall inure to the benefit of and bind the parties hereto and
their respective heirs, legal representatives, successors and permitted assigns.

I. Valassis Communications, Inc. here agrees to execute the following Guaranty
made on the Effective Date of this Agreement by Valassis Communications, Inc.
(“Guarantor”) as to this Agreement and the Lease Agreements as follows:

Guarantor, with full knowledge of Purchaser’s reliance on this Guaranty, and in
consideration of the execution of this Agreement, does unconditionally
guarantees the full, faithful, and timely performance by Seller of all of the
covenants and obligations of Seller to this Agreement and the Lease Agreements
in favor of Purchaser, including Purchaser’s successors, administrators,
personal representatives, and assigns.

This Guaranty shall survive Closing and be a continuing guaranty through the
term of the Lease Agreements. The liability of Guarantor shall be direct and not
conditional or contingent on the pursuit of any remedies made against Seller.

The undersigned has caused this Guaranty to be executed on the date set forth
below.

J. If any date of performance hereunder falls on a Saturday, Sunday or legal
holiday, such date of performance shall be deferred to the next day which is not
a Saturday, Sunday or legal holiday.

K. In case one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision is severed and
deleted from this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date last written below (the “Effective Date”).



--------------------------------------------------------------------------------

Purchaser:

SIRO II, L.L.C.,

a Michigan limited liability company

By:  

/s/ W. Sidney Smith

  W. Sidney Smith Its:   Member By:  

/s/ Roger E. Hinman

  Roger E. Hinman Its:   Member By:  

/s/ Stacia S. Feinberg

  Stacia S. Feinberg Its:   Member Seller: VALASSIS DIRECT MAIL, INC. By:  

/s/ Steven Mitzel

Print Name:   Steven Mitzel

Its:   Chief Financial Officer Date:   March 19, 2008



--------------------------------------------------------------------------------

Guarantor: VALASSIS COMMUNICATIONS, INC. By:  

/s/ Todd L. Wiseley

Print Name:   Todd L. Wiseley

Its:   Secretary



--------------------------------------------------------------------------------

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT PURCHASE AND SALE AGREEMENT (the “First Amendment”) is
entered into by and between VALASSIS DIRECT MAIL, INC., (“Seller”), a Delaware
Corporation and SIRO II, L.L.C., a Michigan Limited Liability Company
(“Purchaser”) as follows:

Background

Purchaser and Seller are parties to that certain Purchase and Sale Agreement
dated March 19, 2008 (the “Purchase Agreement”), pursuant to which Seller has
agreed to sell to Purchaser, and Purchaser has agreed to purchase from Seller,
those Parcels of real estate commonly known as 1 Targeting Centre, Windsor
Connecticut, 06095, 10 Targeting Centre, Windsor Connecticut, 06095 and 235
Great Pond Drive, Windsor Connecticut, 06095, and which shall include, without
limitation, all improvements and buildings, as more particularly described in
the Purchase Agreement, (collectively, the “Property”). The parties now wish to
amend the Purchase Agreement as follows:

Amendment

IN CONSIDERATION OF THE MUTUAL COVENANTS AND CONSIDERATION SET FORTH IN THE
PURCHASE AGREEMENT, THE PARTIES AGREE TO AMEND THE PURCHASE AGREEMENT AS
FOLLOWS:

1. Property. Seller and Purchaser agree that the first Section of the Purchase
Agreement shall be amended to include the following Parcels as part of the
Purchase Agreement: (i) That parcel of land, situated in the Town of Windsor,
County of Hartford and State of Connecticut, situated on the southerly side of
S.R. 305, Bloomfield Avenue, containing 19,102 square feet, more or less,
further described in the attached First Amendment Exhibit A; (ii) That parcel of
land, situated in the Town of Windsor, County of Hartford and State of
Connecticut, situated on the southerly side of S.R. 305, Bloomfield Avenue,
containing 14,410 square feet, more or less, and further described in the
attached First Amendment Exhibit A; and (iii) That certain parcel of land,
triangular in shape, situated in the Town of Windsor, County of Hartford and
State of Connecticut situated on the southwesterly side of CT. RTE 305 –
Bloomfield Avenue (East Bound) containing 6,084 square feet, more or less, and
further described in the attached First Amendment Exhibit A.

2. Liens and Security Interests. As revealed in Purchaser’s Commitment for title
insurance for the Property, there presently exists the following “Liens” on the
Property:

A. Open-End Mortgage Deed, Security Agreement, Assignment of Leases and Rents
and Fixture Filing in favor of Bear Stearns Corporate Lending Inc., as
Administrative Agent in the amount of $12,302,000.00 dated as of March 2, 2007
and recorded in Volume 1589, Page 540 of the Windsor Land Records (“WLR”), and
Volume 1403, Page 20 of the Bloomfield Land Records (“BLR”).

B. UCC-1 Financing Statement in favor of Bear Stearns Corporate Lending Inc.
recorded March 14, 2007 in Volume 1589, Page 847 of the WLR, and Volume 1403,
Page 327 of the BLR.



--------------------------------------------------------------------------------

C. Open-End Mortgage Deed, Security Agreement, Assignment of Leases and Rents
and Fixture Filing in favor of Bear Stearns Corporate Lending Inc., as
Administrative Agent in the amount of $10,174,000.00 dated as of March 2, 2007
and recorded in Volume 1590, Page 1 of the Windsor Land Records (“WLR”).

D. UCC-l Financing Statement in favor of Bear Stearns Corporate Lending Inc.
recorded March 14, 2007 in Volume 1590, Page 306 of the WLR.

E. Effect of Mechanic’s Lien in favor of K-Man Glass Corp. in the amount of
$64,041.64 dated November 14, 2003 and recorded in Volume 1422, Page 763 of the
WLR.

Buyer and Seller agree that the foregoing Liens shall not breach Seller’s
warranty under section 11, paragraph f, of the Purchase Agreement, provided the
Liens are released as of the Closing Date. Evidence of the release of said Liens
shall be a Seller Closing Delivery pursuant to Paragraph Eight of the Purchase
Agreement.

3. Miscellaneous. In the event of a conflict or inconsistency between this First
Amendment and any other terms of the Purchase Agreement, the terms of this First
Amendment shall govern. Except as amended herein, all other terms of the
Purchase Agreement shall continue in full force and effect. The terms of this
First Amendment may only be modified by a writing executed by both parties. This
First Amendment may be executed in multiple counterparts. Facsimile or pdf
signature copies of this First Amendment shall be enforceable and of the same
effect as original signatures. The Background set forth above is, by this
reference, incorporated into the text of this First Amendment as if fully set
forth herein. All times set forth herein shall be based on the time zone in
which Kalamazoo, Michigan is located. Initially capitalized terms used but not
defined in this First Amendment, but defined in the Purchase Agreement, shall
have the meanings given to them in the Purchase Agreement.

IN WITNESS WHEREOF this Amendment is executed effective as of May 14, 2008. (the
“Effective Date”).

Purchaser:

 

SIRO II, L.L.C., a Michigan limited liability company By:  

/s/ W. Sidney Smith

  W. Sidney Smith Its:   Member By:  

/s/ Roger E. Hinman

  Roger E. Hinman Its:   Member



--------------------------------------------------------------------------------

By:  

/s/ Stacia S. Feinberg

  Stacia S. Feinberg Its:   Member Seller: VALASSIS DIRECT MAIL, INC. By:  

/s/ Steven Mitzel

Print Name:   Steven Mitzel

Its:   Chief Financial Officer



--------------------------------------------------------------------------------

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT PURCHASE AND SALE AGREEMENT (the “Second Amendment”) is
entered into by and between VALASSIS DIRECT MAIL, INC., (“Seller”), a Delaware
Corporation and SIRO II, L.L.C., a Michigan Limited Liability Company
(“Purchaser”) as follows:

Background

Purchaser and Seller are parties to that certain Purchase and Sale Agreement
dated March 19, 2008 (the “Purchase Agreement”), pursuant to which Seller has
agreed to sell to Purchaser, and Purchaser has agreed to purchase from Seller,
those Parcels of real estate commonly known as 1 Targeting Centre, Windsor
Connecticut, 06095, 10 Targeting Centre, Windsor Connecticut, 06095 and 235
Great Pond Drive, Windsor Connecticut, 06095, and which shall include, without
limitation, all improvements and buildings, as more particularly described in
the Purchase Agreement, (collectively, the “Property”). On May 14, 2008, the
parties executed the First Amendment to the Purchase and Sale Agreement whereby
additional parcels generally located along Bloomfield Avenue in the Town of
Windsor Connecticut (and as further described on First Amendment Exhibit A) were
added as part of the Property and Seller agreed to satisfy or release certain
liens held against the Property through the use of sale proceeds at Closing.

The parties now wish to amend the Purchase Agreement as follows:

Amendment

IN CONSIDERATION OF THE MUTUAL COVENANTS AND CONSIDERATION SET FORTH IN THE
PURCHASE AGREEMENT, THE PARTIES AGREE TO AMEND THE PURCHASE AGREEMENT AS
FOLLOWS:

1. Purchase Price. The parties agree to amend the Purchase Price allocation as
follows: a) $11,558,523.65 for the 1 Targeting Centre Parcel; b) $3,338,197.85
for the 10 Targeting Centre Parcel; (b) $14,332,044.50 for the 235 Great Pond
Drive Parcel.

2. Miscellaneous. In the event of a conflict or inconsistency between this
Second Amendment and any other terms of the Purchase Agreement, the terms of
this Second Amendment shall govern. Except as amended herein, all other terms of
the Purchase Agreement shall continue in full force and effect. The terms of
this Second Amendment may only be modified by a writing executed by both
parties. This Second Amendment may be executed in multiple counterparts.
Facsimile or pdf signature copies of this First Amendment shall be enforceable
and of the same effect as original signatures. The Background set forth above
is, by this reference, incorporated into the text of this Second Amendment as if
fully set forth herein. All times set forth herein shall be based on the time
zone in which Kalamazoo, Michigan is located. Initially capitalized terms used
but not defined in this Second Amendment, but defined in the Purchase Agreement,
shall have the meanings given to them in the Purchase Agreement.

[Signature Page Below.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Amendment is executed effective as of June 10, 2008.
(the “Effective Date”).

Purchaser:

 

SIRO II, L.L.C., a Michigan limited liability company By:  

/s/ W. Sidney Smith

Print Name:   W. Sidney Smith

Its:   Member By:  

/s/ Roger E. Hinman

  Roger E. Hinman Its:   Member By:  

/s/ Stacia S. Feinberg

  Stacia S. Feinberg Its:   Member Seller: VALASSIS DIRECT MAIL, INC. By:   /s/
Steven Mitzel

Print Name:   Steven Mitzel

Its:   Chief Financial Officer